EXHIBIT 10.20

 

Execution

 

SECURITY Agreement

 

This Security Agreement (this “Agreement”), dated August 31, 2020, is by and
between NUTRIBAND, INC., a Nevada corporation (the “Debtor”), and POCONO COATED
PRODUCTS, LLC, a Pennsylvania limited liability company (“Secured Party”).
Debtor and Secured Party may be referred to herein collectively as the “Parties”
or individually as a “Party.”

 

RECITALS

 

WHEREAS, on August 28, 2020, the Debtor and Secured Party entered into an Asset
Purchase Agreement (the “Agreement”) pursuant to which the Debtor has purchased
the certain assets described in Section 1.1(a)(i) of said Agreement from Secured
Party (the “Purchased Assets”);

 

WHEREAS, in consideration for Secured Party’s acceptance of the Note, as defined
in the Purchase Agreement, Debtor are pledging all of its right, title and
interest in the Collateral (as defined below) in accordance with the terms of
this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein and other good and valuable consideration (the
receipt and sufficiency of which are hereby confirmed and acknowledged), the
Parties hereto hereby stipulate and agree as follows:

 

SECURITY INTEREST

 

1. Security Interest. Debtor assign and grant to Secured Party a security
interest in and lien on the Collateral (as defined below) to secure the payment
and the performance of the Obligations (as defined below). The security interest
granted by this Agreement, and all representations, warranties and covenants
herein by the Parties, are subject in to the terms and conditions of the
purchase and sale of the Purchased Assets as set forth in the Asset Purchase
Agreement and the Escrow Agreement, both dated as of the date hereof, between
Debtor and Secured Party.

 



 

 

 

2. Collateral.

 

(a) Description of Collateral. As collateral security for all of the Obligations
(as defined in Section 3 hereof), Debtor hereby pledge and assign to the Secured
Party, and grant to the Secured Party a first priority continuing security
interest in the following (collectively, the “Collateral”):

 

(i) The Purchased Assets;

 

(ii) all Proceeds, including all Cash Proceeds and Noncash Proceeds, and
products of any and all of the foregoing Collateral;

 

in each case howsoever such Debtor’ interest therein may arise or appear
(whether by ownership, security interest, claim or otherwise).

 

(b) Proceeds. The following assets and rights shall be Collateral: all
additions, substitutes and replacements for and proceeds of the above
Collateral. Any investment property and/or securities received by Debtor, which
shall comprise such additions, substitutes and replacements for, or proceeds of,
the Collateral, shall be held in trust for Secured Party and shall be delivered
immediately to Secured Party. Any cash proceeds shall be held in trust for
Secured Party and upon request shall be delivered immediately to Secured Party.

 

3. Obligations. The following obligations (the “Obligations”) are secured by
this Agreement: (a) the Note (the “Debtor Agreements”), and any and all
renewals, extensions and replacement thereof, and (b) all costs and expenses
incurred by Secured Party, including reasonable attorney’s fees, to enforce and
defend the Debtor Agreements, and to maintain, preserve, collect and realize
upon the Collateral, together with interest thereon at the highest rate allowed
by law.

 

In the event an amount paid to Secured Party on any Obligations is subsequently
recovered from Secured Party in or as a result of any bankruptcy, insolvency or
fraudulent conveyance proceeding involving an obligor of the Obligations other
than Debtor, Debtor shall be liable to Secured Party for the amounts so
recovered up to the fair market value of the Collateral whether or not the
Collateral has been released or the security interest terminated. In the event
the Collateral has been released or the security interest terminated, the fair
market value of the Collateral shall be determined, at Secured Party’s option,
as of the date the Collateral was released, the security interest terminated, or
said amounts were recovered.

 

4. Debtor’ Warranties. Debtor hereby represent and warrant to Secured Party as
follows:

 

(a) Ownership. Debtor own the Collateral free from any setoff, claim,
restriction, lien, security interest or encumbrance except liens for taxes not
yet due and payable and the security interest hereunder.

 

(b) Power and Authority. Debtor hereby represent and warrant to Secured Party
that: (i) Debtor are limited liability companies duly organized, validly
existing and in good standing under the laws of the State of New Jersey; (ii)
the Debtor have duly executed and delivered the Debtor Agreements; (iii) no
authorization or approval or other action by, and no notice to or filing or
registration with, any governmental authority or regulatory body is required for
the due execution, delivery and performance by Debtor of the Debtor Agreements;
and (iv) the execution, delivery and performance of the Debtor (A) are within
the Debtor’ power and authority and have been duly authorized by all necessary
corporate proceedings, (B) do not and will not violate or conflict with the
Debtor’ certificate of formation or other constitutive documents, (C) do not and
will not conflict with, or constitute a default under or result in a violation
of, any agreement, instrument, judgment or law to which Debtor’ assets are
subject, and (D) creates a valid and enforceable perfected security interest
once the UCC is filed by the Secured Party.

 



2

 

 

5. Debtor’ Covenants. Until full payment and performance of all of the
Obligations and termination or expiration of any obligation or commitment,
unless Secured Party otherwise consents in writing, Debtor covenants and agrees
as follows:

 

(a) Performance of Obligations. Debtor shall timely and fully perform all of its
agreements herein and in the other Debtor Agreements.

 

(b) Ownership of Collateral. Debtor shall defend the Collateral against all
claims and demands of all persons at any time claiming any interest therein
adverse to Secured Party. Debtor shall keep the Collateral free from all liens
and security interests except those for the security interest hereby created.

 

(c) Costs. Debtor shall pay all costs necessary to defend and enforce the
security interest created by this Agreement, and to preserve, defend, enforce
and collect the Collateral, including but not limited to taxes, assessments,
reasonable attorney’s fees, legal expenses and expenses of whether the
Collateral is or is not in Secured Party’s possession, and without any
obligation to do so and without waiving Debtor’ default by failure to make any
such payment, Secured Party at its option may pay any such costs and expenses
and discharge encumbrances on the Collateral, and such payments shall be a part
of the Obligations and bear interest at the rate set out in the Obligations.
Debtor agrees to reimburse Secured Party on demand for any costs so incurred.

 

(d) Additional Documents. Debtor shall sign and deliver any papers furnished by
Secured Party which are necessary or desirable in the judgment of Secured Party
to obtain, maintain and perfect the security interest hereunder and to enable
Secured Party to comply with any federal or state law in order to obtain or
perfect Secured Party’s interest in the Collateral or to obtain proceeds of the
Collateral.

 

(e) Notification. Debtor shall notify Secured Party immediately of (i) any
material change in the Collateral, (ii) a change in Debtor’ principal office or
location, (iii) a change in any matter warranted or represented by Debtor in
this Agreement, or in any of the documents relating to the Obligations or
furnished to Secured Party pursuant to this Agreement, and (iv) the occurrence
of an Event of Default as defined herein.

 

(f) Other Parties and Other Collateral. No renewal or extensions of or any other
indulgence with respect to the Obligations or any part thereof, no modification
of document(s) evidencing the Obligations, no release of any security, no
release of any person (including any maker, endorser, guarantor or surety)
liable on the Obligations, no delay in enforcement of payment and no delay or
omission or lack of diligence or care in exercising any right or power with
respect to the Obligations or any security therefor or under this Agreement
shall in any manner impair or affect the rights of Secured Party under any law,
hereunder, or under any other agreement pertaining to the Collateral, Secured
Party need not file suit or assert a claim for personal judgment against any
person for any part of the Obligations or seek to realize upon any other
security for the Obligations, before foreclosing or otherwise realizing upon the
Collateral, Debtor waive any right that can be waived to the benefit of or to
require or control application of any other security or proceeds thereof, and
agrees that Secured Party shall have no duty or obligation to Debtor to apply to
the Obligations any such other security or proceeds thereof.

 



3

 

 

(g) Waivers by Debtor. Except as expressly required pursuant to Section 7(a)
hereunder, Debtor waive notice of the creation, advance, increase, existence
extension or renewal of, and of any indulgence with respect to the Obligations,
waives presentment, demand, notice of dishonor, and protest waives notice of the
amount of the Obligations outstanding at any time, notice of any change in
financial condition if any person liable for the Obligations or any part
thereof, notice of any Event of Default, and all other notices respecting the
Obligations; and agrees that maturity of the Obligations and any part thereof
may be accelerated, extended or renewed one or more times by Secured Party in
its discretion, upon an uncured Event of Default, after the expiration of any
grace period, without notice to Debtor. Debtor waives any right to require that
any action be brought against any other person or to require that resort be had
to any other security or to any balance of any deposit account.

 

(h) Definitions. The following terms shall have the respective meanings provided
for in the Uniform Commercial Code as in effect from time to time in the State
of New Jersey (the “Code”): “Cash Proceeds,” “Noncash Proceeds,” “Proceeds,” and
“Supporting Obligations.”

 

6. Rights and Powers of Secured Party.

 

(a) General. Secured Party, after an Event of Default (as defined below) exists
without liability to Debtor may: (i) to enter upon and take possession of the
Collateral and otherwise preserve and protect the Collateral; or (ii) reject as
unsatisfactory any property hereafter offered by Debtor as Collateral; (iii)
take control of funds generated by the Collateral, such as cash, interest and
proceeds, and use same to reduce any of the Obligations; and (iv) the right,
either with or without entry or taking possession of the Collateral as
aforementioned, personally or by its agents or attorneys, and without prejudice
to the right to bring an action for foreclosure of this Security Agreement, to
sell the Collateral or any part thereof pursuant to any procedures provided by
applicable law. Secured Party shall not be liable for failure to collect any
account or instruments, or for any act or omission on the part of Secured Party,
its officers, agents or employees, except for its or their own willful
misconduct or gross negligence. The foregoing rights and powers of Secured Party
will be in addition to, and not a limitation upon, any rights and powers of
Secured Party given by law, elsewhere in this Agreement or otherwise.

 

7. Default.

 

(b) Event of Default. An event of default (“Event of Default”) shall occur: (i)
if Debtor shall fail to timely and properly pay or observe, keep or perform any
term, covenant, agreement or condition in this Agreement or the Note; or (ii)
the commencement of any proceedings in bankruptcy by or against Debtor or for
the liquidation or reorganization of Debtor, or alleging that Debtor is
insolvent or unable to pay its debts as they mature, or for the readjustment or
arrangement of Debtor’s debts, whether under the United States Bankruptcy Code
or under any other law, whether state or federal, now or hereafter existing, for
the relief of Debtors, or the commencement of any analogous statutory or
non-statutory proceedings involving Debtor; provided, however, in the case of an
event described in subsection (i) of this Section 7(a), Debtor shall be given
notice of such events and an opportunity to cure such events, which if cured by
Debtor within five days of notice thereof, shall not constitute an Event of
Default hereunder.

 



4

 

 

(c) Rights and Remedies. Except as expressly required pursuant to Section 7(a)
hereunder, if any Event of Default shall occur, then, in each and every such
case, Secured Party may, without: (i) presentment, demand, or protest; (ii)
notice of default dishonor, demand, nonpayment, or protest; (iii) notice of
intent to accelerate all or any part of the Obligations; (iv) notice of
acceleration of all or any part of the Obligations; or (v) notice of any other
kind, all of which Debtor hereby expressly waives (except for any notice
required under this Agreement any other loan document or which may not be waived
under applicable law), at any time thereafter exercise and/or enforce any of the
following rights and remedies, at Secured Party’s option:

 

(i) Acceleration. The Obligations shall, at Secured Party’s option, become
immediately due and payable, and the obligation, if any, of Secured Party to
permit further borrowings or perform its other Obligations under the Obligations
shall at Secured Party’s option immediately cease and terminate.

 

(ii) Liquidation of Collateral. Sell, or instruct any agent or broker to sell,
all or any part of the Collateral in a public or private sale, direct any agent
or broker to liquidate all or any part of any account arising in connection with
the sale or liquidation of the Collateral and deliver all proceeds thereof to
Secured Party, and apply all proceeds to the payment or other satisfaction of
the Obligations in such order and manner as Secured Party shall, in its
discretion, choose.

 

(iii) Uniform Commercial Code. All of the rights, powers and remedies of a
secured creditor under the Code as adopted in the jurisdiction to which Secured
Party is subject under this Agreement.

 

Debtor specifically understand and agree that any sale by Secured Party of all
or part of the Collateral pursuant to the terms of this Agreement may be
effected by Secured Party at times and in manners which could result in the
proceeds of such sale as being significantly and materially less than might have
been received if such sale had occurred at different times or in different
manners, and Debtor hereby release Secured Party and its representatives from
and against any and all Obligations and liabilities arising out of or related to
the timing or manner of any such sale.

 

If, in the opinion of Secured Party, there is any question that a public sale or
distribution of any Collateral will violate any state or federal securities law,
Secured Party may offer and sell such Collateral in a transaction exempt from
registration under federal securities law, and any such sale made in good faith
by Secured Party shall be deemed “commercially reasonable.”

 



5

 

 

8. General.

 

(a) Termination. This Agreement shall terminate upon the payment of the Note.

 

(b) Successors and Assigns. This Agreement is for the benefit of Secured Party,
its successors and assigns. This Agreement is binding upon Debtor and Debtor’
successors, including without limitation any Person obligated by operation of
law upon the reorganization, merger, consolidation or other change in the
organizational structure of Debtor. Debtor may not assign any of its rights
hereunder without the prior written consent of Secured party, which consent
shall not be unreasonably withheld.

 

(c) Costs and Expenses. Except as otherwise expressly provided in this
Agreement, each Party will bear its own costs and expenses incurred in
connection with the preparation and execution of this Agreement, including all
fees and expenses of agents, representatives, financial advisors, legal counsel,
and accountants. Debtor shall pay on demand by Secured Party all costs and
expenses, including without limitation, all reasonable attorneys’ fees incurred
by Secured Party in connection with the enforcement and/or collection of this
Agreement. This covenant shall survive the payment or satisfaction of the
Obligations.

 

(d) Notices. All notices, requests, demands, claims, and other communications
hererunder will be in writing. Any notice, request, demand, claim, or other
communication hereunder will be deemed duly given if (and then three Business
Days after) it is sent by registered or certified mail, return receipt
requested, postage prepaid, and addressed to the intended recipient as set forth
on the signature page hereto. Any party hereto may send and notice, request,
demand, claim, or other communication hereunder to the intended recipient at the
address set forth on the signature page hereto using any other means (including
personal delivery, expedited courier, messenger service, telecopy, telex,
ordinary mail, or electronic mail), but no such notice, request, demand, claim,
or other communication will be deemed to have been duly given unless and until
it actually is received by the intended recipient. Any party hereto may change
the address to which notices, requests, demands, claims, and other
communications hereunder are to be delivered by giving the other notice in the
manner herein set forth.

 

(e) Amendments and Waivers. No amendment, modification, replacement,
termination, waiver or cancellation of any provision of this Agreement will be
valid, unless the same will be in writing and signed by the each party hereto.
No waiver by any party hereto of any default, misrepresentation, or breach of
warranty or covenant hereunder, whether intentional or not, may be deemed to
extend to any prior or subsequent default, misrepresentation, or breach of
warranty or covenant hereunder or affect in any way any rights arising because
of any prior or subsequent such occurrence.

 

(f) Severability. The provisions of this Agreement will be deemed severable and
the invalidity or unenforceability of any provision will not affect the validity
or enforceability of the other provisions hereof; provided that if any provision
of this Agreement, as applied to any party hereto or to any circumstance, is
adjudged by a Governmental Entity, arbitrator, or mediator not to be enforceable
in accordance with its terms, the parties hereto agree that the Governmental
Entity, arbitrator, or mediator making such determination will have the power to
modify the provision in a manner consistent with its objectives such that it is
enforceable, and/or to delete specific words or phrases, and in its reduced
form, such provision will then be enforceable and will be enforced.

 



6

 

 

(g) Cumulative Rights. Except as expressly provided herein, the rights,
obligations and remedies created by this Agreement are cumulative and in
addition to any other rights, obligations or remedies otherwise available at law
or in equity. Except as expressly provided herein, nothing herein will be
considered an election of remedies.

 

(h) Governing Law. This Agreement and the performance of the obligations of the
Parties hereunder will be governed by and construed in accordance with the laws
of the State of New York, without giving effect to any choice of law principles.

 

(i) Construction. Any reference to any federal, state, local, or foreign law
will be deemed also to refer to law as amended and all rules and regulations
promulgated thereunder, unless the context requires otherwise. The words
“include,” “includes,” and “including” will be deemed to be followed by “without
limitation.” Pronouns in masculine, feminine, and neuter genders will be
construed to include any other gender, and words in the singular form will be
construed to include the plural and vice versa, unless the context otherwise
requires. The words “this Agreement,” “herein,” “hereof,” “hereby,” “hereunder,”
and words of similar import refer to this Agreement as a whole and not to any
particular subdivision unless expressly so limited. The Parties intend that each
representation, warranty, and covenant contained herein will have independent
significance. If any party hereto has breached any representation, warranty, or
covenant contained herein in any respect, the fact that there exists another
representation, warranty or covenant relating to the same subject matter
(regardless of the relative levels of specificity) which the party hereto has
not breached will not detract from or mitigate the fact that the party hereto is
in breach of the first representation, warranty, or covenant.

 

(j) Electronic Signatures.

 

A. Notwithstanding the Electronic Signatures in Global and National Commerce Act
(15 U.S.C. Sec. 7001 et.seq.), the Uniform Electronic Transactions Act, or any
other law relating to or enabling the creation, execution, delivery, or
recordation of any Contract or signature by electronic means, and
notwithstanding any course of conduct engaged in by the Parties, no Party will
be deemed to have executed this Agreement or other document contemplated thereby
(including any amendment or other change thereto) unless and until such party
shall have executed this Agreement or other document on paper by a handwritten
original signature or any other symbol executed or adopted by a party hereto
with current intention to authenticate this Agreement or such other document
contemplated.

 

B. Delivery of a copy of this Agreement or such other document bearing an
original signature by facsimile transmission (whether directly from one
facsimile device to another by means of a dial-up connection or whether mediated
by the worldwide web), by electronic mail in “portable document format” (“.pdf”)
form, or by any other electronic means intended to preserve the original graphic
and pictorial appearance of a document, will have the same effect as physical
delivery of the paper document bearing the original signature, provided a copy
bearing an original signature on paper is subsequently physically delivered.
“Originally signed” or “original signature” means or refers to a signature that
has not been mechanically or electronically reproduced.

 

[SIGNATURE PAGE FOLLOWS]

 

7

 

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first set forth above.

 

  DEBTOR:       NUTRIBAND INC.       By: /s/ Gareth Sheridan     Gareth
Sheridan, CEO       SECURED PARTY:       Pocono Coated Products, LLC         By:
/s/ Michael Myer   Name: Michael Myer   Its: Member

 

 

8



 

